EXHIBIT Philip Talamo, Investor Relations 212.969.2383 ir@alliancebernstein.com John Meyers, Media 212.969.2301 pr@alliancebernstein.com News Release AllianceBernstein Holding L.P. Announces First Quarter Diluted Net Income of $0.83 per Unit and Declares a $0.83 per Unit Cash Distribution New York, NY, April 23, 2008 – AllianceBernstein Holding L.P. (“AllianceBernstein Holding”) (NYSE: AB) and AllianceBernstein L.P. (“AllianceBernstein”) today reported financial and operating results for the quarter ended March 31, 2008. AllianceBernstein Holding (The Publicly Traded Partnership): · Diluted net income per Unit for the quarter ended March 31, 2008 was $0.83, a decrease of 9% from $0.91for the same period in 2007. · Distribution per Unit for the first quarter of 2008 will be $0.83, a decrease of 9% from $0.91 for the same period in 2007.The distribution is payable on May 15, 2008 to holders of record of AllianceBernstein Holding Units at the close of business on May 5, 2008. AllianceBernstein (The Operating Partnership): · Assets Under Management (AUM) at March 31, 2008 were $735 billion, a 1% decrease from a year ago, due to market depreciation partially offset by net inflows. · Net outflows for the three months ended March 31, 2008 were $1.5 billion, consisting of Retail net outflows of $4.4 billion, Institutional Investments net inflows of $2.5 billion and Private Client net inflows of $0.4 billion. · Net inflows for the twelve months ended March 31, 2008 were $17.3 billion, consisting of Institutional Investments net inflows of $13.9 billion, Private Client net inflows of $5.4 billion and Retail net outflows of $2.0 billion. “Turbulent capital market conditions negatively impacted first quarter results for our clients and the firm. Absolute investment returns were weak across our entire equity and hedge fund service suite. With few exceptions, returns in these services trailed benchmarks as we implemented strategies to gradually increase exposure to investments depressed in price as a consequence of the current market turmoil. Such investments are believed to offer unusual opportunity but hurt returns in the quarter.Fixed income portfolios generally produced positive returns, providing important ballast to client portfolios.
